Citation Nr: 0616428	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-33 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for joint 
disease.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for knee 
disorders.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for gout.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left thumb disability.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left leg disorder.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to January 
1968.  The veteran served with a reserve component from April 
1968 to November 1978.  The veteran also had a subsequent 
period of unverified service in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Winston-Salem, North Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA). 

Entitlement to service connection for hypertension, joint 
disease, a back disorder, knee disorders, gout, a left thumb 
disability, a left leg disorder, and a skin disorder were 
denied in April 2000 and February 2002 rating decisions.  
These decisions are final because the veteran failed to 
perfect an appeal.  38 U.S.C.A. § 7105 (West 2002).  Thus, 
regardless of any RO action, the current claims to reopen may 
be considered on the merits only if new and material evidence 
has been submitted since the last final decision.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  


FINDINGS OF FACT

1.  The evidence of record does not show a current diagnosis 
of PTSD.

2.  A February 2002 rating decision denied entitlement to 
service connection for hypertension, joint disease, a back 
disorder, knee disorders, gout, a left thumb disability, a 
left leg disorder, and a skin disorder; the appellant did not 
perfect an appeal.

3.  Evidence received since the February 2002 RO denial is 
cumulative of that previously of record.


CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2005).

2.  New and material evidence has not been submitted 
sufficient to reopen claims of entitlement to service 
connection for hypertension, joint disease, a back disorder, 
knee disorders, gout, a left thumb disability, a left leg 
disorder, and a skin disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a) (West 2002), VA has a duty to notify the 
claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., evidence of veteran 
status; existence of a current disability; evidence of a 
nexus between service and the disability; the degree of 
disability, and the effective date of any disability 
benefits.  The veteran must also be notified to submit all 
evidence in his possession, what specific evidence he is to 
provide, and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record, and in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A 
(West 2002).  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2003 fulfills 
the provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disabilities on 
appeal.  That failure is harmless because the preponderance 
of the evidence is against the appellant's claim for service 
connection as well as his applications to reopen, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes the veteran's active duty and reserve 
component medical records as well as records from Physicians 
East, Ahoskie Primary Care, and Roanoke Chowan Hospital.  
Moreover, the veteran testified at his hearing that he had 
received treatment at the Hampton VA Medical Center, as well 
as from Dr. Weaver,  Copies of records from both providers 
are found in the claims file.

As to the veteran's testimony that he was attempting to 
obtain additional records from Dr. Weaver, no such records 
were thereafter received.  A letter from Ahoskie Primary Care 
reported that Dr. Weaver had passed away.  The Court has 
indicated that the "duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim." Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).  With the death of Dr. Weaver, 
and the response from his office it is concluded that further 
records are unavailable.  Therefore, adjudication of his 
claims may go forward without these records.  

Similarly, as to entitlement to service connection for PTSD, 
adjudication of his claim may go forward without a VA 
examination because no right to an examination attaches 
where, as here, the record does not contain a current 
diagnosis of PTSD.  38 U.S.C.A. § 5103A.

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

The Claim for Service Connection

The veteran argues that he has PTSD because of his service in 
the Dominican Republic.  Specifically, he alleges that in 
1964 while serving in the Dominican Republic with the 782nd 
Maintenance Support Company he was part of a rescue operation 
that had to dig bodies out of a collapsed mountain.  It is 
requested that the veteran be afforded the benefit of the 
doubt.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
If a condition noted during service was not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b). 

As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) in 
turn require that a diagnosis of a mental disorder conform to 
the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV).

In deciding whether the veteran has PTSD, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is also mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).

The Board finds that the record does not include a diagnosis 
of PTSD.  While a September 2002 Hampton VA treatment record 
shows the veteran being given a diagnosis of history of PTSD 
while he awaited a PTSD evaluation, the subsequent October 
2002 PTSD evaluation specifically said that he did not have 
PTSD.  This medical opinion stands uncontradicted by any 
other medical opinion of record.  Id.

Thus, because none of the medical evidence of record includes 
a diagnosis of PTSD, the weight of the evidence is against 
the veteran's claim for service connection for PTSD and his 
appeal must be denied.  38 U.S.C.A. §§  1110, 5107; 38 C.F.R. 
§ 3.304(f).

The Claims to Reopen

The appellant contends that his hypertension, joint disease, 
back disorder, knee disorders, gout, left thumb disability, 
left leg disorder, and skin disorder began during or are a 
result of his military service.  It is requested that the 
veteran be afforded the benefit of the doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has stated that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of the matter on any 
basis, in this case, since the February 2002 rating decision.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Evidence available in February 2002 consisted of service 
medical records, reserve component medical records, written 
statements from the appellant, and postservice medical 
records from Physicians East, Roanoke Chowan Hospital, 
Ahoskie Primary Care, and Dr. Weaver.

As to joint disease and/or a left leg disorder, an August 
1966 service medical record shows the appellant's complaints 
and treatment for left hip pain following an injury playing 
basketball, but without a diagnosis.  

As to his back, January and February 1960 service medical 
records show the veteran's complaints and treatment for back 
pain and stiffness following a football injury.  He was 
diagnosed with a lumbosacral strain.  Thereafter, a June 1960 
record notes treatment for a back contusion.  At the December 
1967 separation examination the veteran denied a history of 
recurrent back pain and a back disability was not diagnosed.  

As to the skin disorder, June and September 1963 service 
medical records show the veteran's complaints and treatment 
for heat rash.  An October 1963 record notes complaints of 
itching all over his body, a March 1965 report noted vulgaris 
of the scalp, a September 1965 record shows his treatment for 
a groin rash, and an April 1967 record shows his treatment 
for a possible cyst on his right 5th toe. 

As to the left thumb disorder, December 1961 left hand x-rays 
ordered in connection with a left ring finger injury were 
negative for evidence of a left thumb disorder.

Service medical records, including examinations dated in 
February 1959, June 1959, September 1961, September 1964, 
April 1966, and December 1967, were otherwise negative for 
complaints, diagnoses, or treatment related to hypertension, 
joint disease, a back disorder, knee disorders, gout, a left 
thumb disability, a left leg disorder, and/or a skin 
disorder.

As to the reserve component medical records, a July 1985 
examination included the veteran's complaints of recurrent 
back pain and swollen or painful joints.  The diagnosis was 
history of recurrent back pain.  

Reserve component medical records, including examinations 
dated in August 1981 and July 1985, were otherwise negative 
for complaints, diagnoses, or treatment related to 
hypertension, joint disease, a back disorder, knee disorders, 
gout, a left thumb disability, a left leg disorder, and/or a 
skin disorder.

As to the postservice medical records, they show appellant's 
complaints and/or treatment for hypertension beginning in 
November 1998, various joint diseases beginning in November 
1998, a back disorder beginning in January 1982, following a 
December 1981 motor vehicle accident, a left knee disorder 
beginning in January 1982, gout beginning in October 1981, a 
left leg disorder beginning in January 1982, and a skin 
disorder beginning in July 1984.  See private treatment 
records from Physicians East dated from November 1998 to 
February 1999; Roanoke Chowan Hospital dated from February 
1978 to September 1995; Ahoskie Primary Care dated from 
October 1998 to November 1998; and C.L. Weaver, P.A., dated 
from January 1982 to September 1998.  The records were silent 
as to a right knee and left thumb disorders.

Specifically, as to hypertension, while a January 1995 
treatment record from C.L. Weaver, P.A., note that the 
veteran had high blood pressure, the first diagnosis of 
hypertension is found in a November 1998 treatment record 
from Ahoskie Primary Care and November 1998 to February 1999 
treatment records from Physicians East.

As to the back, left knee, and left leg disorders, January 
1982 to May 1982 treatment records from C.L. Weaver, P.A., as 
well as December 1982 to February 1983 treatment records from 
Roanoke Chowan Hospital, show, following a December 1981 
motor vehicle accident, the veteran's complaints and 
treatment for low back, left knee, and left leg pain 
diagnosed as sciatic strain and lumbosacral strain as well as 
left knee and leg injury, pain, and/or stiffness. 

As to gout, October 1981 private medical records and records 
subsequent thereto note complaints and treatment for gout.  
The October 1998 records from Ahoskie Primary Care and the 
November 1998 records from Physicians East also reported that 
the veteran had a five year history of gout.

As to joint disease, a September 1998 treatment record from 
C.L. Weaver, P.A., and the November 1998 to February 1999 
records from Physicians East also show the veteran's 
complaints and treatment for multiple joint pains diagnosed 
as, among other things, tophi cysts, nodes, and gouty 
arthritis. 

As to a skin disorder, treatment records from C.L. Weaver, 
P.A., show the veteran's complaints and treatment for an 
urticarial rash in July 1984 and July 1989 and a chest cyst 
in May 1986.  Similarly, August 1990 to September 1992 
treatment records from Roanoke Chowan Hospital show the 
veteran's complaints and treatment for a right chest keloid.

Evidence received since the February 2002 RO denial consists 
of the appellant's and his representative's written 
statements to the RO, personal hearing testimony, an undated 
service examination conducted in connection with the 
claimant's certification of eligibility as a Warrant Officer, 
and an undated letter from Ahoskie Primary Care.

As to the written statements to the RO and the personal 
hearing testimony, these consist of the appellant's and his 
representative's assertion that claimant's disorders were 
caused by his military service.  This lay evidence was 
available when the RO decided the claim in February 2002.  
Then, as now, lay persons not trained in the field of 
medicine, to include the claimant and his representative, are 
not competent to offer opinions regarding such medical 
questions as the etiology of the claimed disorders.  Thus, 
these statements and testimony are not competent medical 
evidence showing that the claimant's disorders were related 
to an injury or disease that was incurred or aggravated while 
on active duty.  They also do not show that arthritis 
manifested itself to a compensable degree in the first year 
following the veteran's separation from active duty.  
Therefore, the newly received evidence tends to prove nothing 
that was not previously shown.  That the claimant continues 
to claim to have current disabilities that were caused by his 
military service is not new evidence within the context of 
38 C.F.R. § 3.156.  

As to the undated service examination, it shows that the 
veteran checked the box entitled "Don't know" in front of 
the question regarding recurrent back pain.  No clarification 
or diagnosis was thereafter provided.  Accordingly, because 
the examination provided no information about any of the 
issues on appeal, it is also not new and material evidence.  
38 C.F.R. § 3.156.

As to the undated letter from Ahoskie Primary Care, it 
reports that the veteran is under treatment for gout and 
gouty arthritis with pain and stiffness in the knees and back 
with tophi in his knees.  It was also reported that Dr. 
Weaver, prior to his death, treated the claimant for gout, 
myalgia, and gouty arthritis, and the veteran believed that 
his gout started during his military service.

As to hypertension, a left thumb disability, a left leg 
disorder, and a skin disorder, the letter from Ahoskie 
Primary Care is not new and material evidence because it does 
not address these disorders.  38 C.F.R. § 3.156.

As to joint disease, a back disorder, a left knee disorder, 
and gout, the diagnoses found in the letter from Ahoskie 
Primary Care were available when the RO decided the claim in 
February 2002.  Likewise, the newly submitted medical 
evidence does not include competent medical evidence showing 
that arthritis manifested itself to a compensable degree in 
the first year following the veteran's separation from active 
duty.  Therefore, the newly received evidence tends to prove 
nothing that was not previously shown.  The fact that the 
claimant continues to have problems with joint disease, a 
back disorder, a left knee disorder, and gout is not new 
evidence within the context of 38 C.F.R. § 3.156.  

As to a right knee disorder, while the evidence now includes 
evidence of a current right knee disorder there remains no 
competent medical evidence showing that it is related to a 
disease or injury that occurred while in military service.  
Therefore, while new, it is not material evidence within the 
context of 38 C.F.R. § 3.156.  

Without new and material evidence the claims may not be 
reopened.  Therefore, the benefits sought on appeal are 
denied.

Because the claimant has not fulfilled the threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claims, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER

Service connection for PTSD is denied.

The applications to reopen claims of entitlement to service 
connection for hypertension, joint disease, a back disorder, 
knee disorders, gout, a left thumb disability, a left leg 
disorder, and a skin disorder are denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


